The opinion of the Court was drawn up by
Siiepmw J.
This Court has decided that an amendment in matter of substance, similar to the one allowed in this case, might be made on terms, by virtue of the fifteenth rule of this Court. Matthews v. Blossom, 15 Maine R. 400. This amendment might be made by virtue of the eighth rule of the Court of Common Pleas, and this Court must suppose, that the Judge exercised his discretion as to the terms.
The intention of the legislature in exempting certain goods from attachment should be carried into effect. A construction of the statute so liberal as to allow it to be perverted to fraudulent purposes, should be avoided, while one so strict as to defeat the object designed ought not to prevail. Apparel, it is said, means dress, clothing, vestments, garments ; and hence it is inferred, that nothing is comprehended in the term, but such as are in a fit state to be worn or used as such. A construction so strict would not exempt a garment wholly or partially in pieces for repair or alteration. When cloth has assumed the form and shape to fit it to the body of a particular person, may it not be regarded as his vestment, although not in a condition at that time to be worn ? If the tailor had made a charge of his services would he not have charged for “ cutting a coat ?” When handing it to his journeyman to be sewed, would he not speak of it as a “ coat to be made ?” And if so must it not, in the popular language used by the trade, be regarded as a coat and part of the plaintiff’s apparel ?
The principal object of the exemption probably was to secure to the debtor all the comforts of clothing; it may also have been considered, that garments once formed to the person of an individual would lose much of their value by being taken and exposed to a public sale. And if so, to allow it in this instance would be to permit one of the mischiefs intended to be prevented.

Exceptions overruled.